—Judgment unanimously affirmed. Memorandum: Defendant waived the statutory right to a speedy trial by his guilty plea (see, People v Friscia, 51 NY2d 845, 847; People v Hemans, 197 AD2d 909, lv denied 82 NY2d 850). His contention that he was deprived of the constitutional right to a speedy trial is without merit (see, People v Taranovich, 37 NY2d 442, 444-445; People v Moore, 159 AD2d 521, 522; People v Collins, 98 AD2d 947, 948). (Appeal from Judgment of Ontario County Court, Henry, Jr., J.— Burglary, 3rd Degree.) Present—Denman, P. J., Green, Fallon, Doerr and Boehm, JJ.